        Case 1:21-cv-00052-3JP Document 326               Filed 06/15/21     Page 1 of 6




UNITED STATES COURT OF INTERNATIONAL TRADE                                          FORM 11


                                                             :
IN RE SECTION 301 CASES                                      :       Court No. 21-00052-3JP
                                                             :



                                  NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that, pursuant to Rule 75(b) of the Rules of the United States

Court of International Trade, the undersigned appears as attorney for plaintiffs in court numbers

20-01022, 20-03327, and 20-03566, and hereby enters a Notice of Appearance in this action,

consistent with Standard Procedure Order No. 20-01 (ECF No. 1). The plaintiffs represented by

the undersigned in the three Section 301 cases listed above are identified in the schedule

accompanying this notice. The individual attorney in the undersigned firm who is responsible

for litigation is Jonathan M. Freed.



                                             Respectfully submitted,

                                             /s/ Jonathan M. Freed
                                             Jonathan M. Freed

                                             TRADE PACIFIC PLLC
                                             700 Pennsylvania Avenue, SE, Suite 500
                                             Washington, DC 20003
                                             Tel: (202) 223-3760
                                             Fax: (202) 223-3763
                                             Email: jfreed@tradepacificlaw.com

Dated: June 15, 2021                         Counsel to Plaintiffs
        Case 1:21-cv-00052-3JP Document 326               Filed 06/15/21     Page 2 of 6




UNITED STATES COURT OF INTERNATIONAL TRADE                                          FORM 11


                                                             :
IN RE SECTION 301 CASES                                      :       Court No. 21-00052-3JP
                                                             :



                                  NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that, pursuant to Rule 75(b) of the Rules of the United States

Court of International Trade, the undersigned appears as attorney for plaintiffs in court numbers

20-01022, 20-03327, and 20-03566, and hereby enters a Notice of Appearance in this action,

consistent with Standard Procedure Order No. 20-01 (ECF No. 1). The plaintiffs represented by

the undersigned in the three Section 301 cases listed above are identified in the schedule

accompanying this notice. The individual attorney in the undersigned firm who is responsible

for litigation is Jonathan M. Freed.



                                             Respectfully submitted,

                                             /s/ Warren E. Connelly
                                             Warren E. Connelly

                                             TRADE PACIFIC PLLC
                                             700 Pennsylvania Avenue, SE, Suite 500
                                             Washington, DC 20003
                                             Tel: (202) 223-3760
                                             Fax: (202) 223-3763
                                             Email: wconnelly@tradepacificlaw.com

Dated: June 15, 2021                         Counsel to Plaintiffs
        Case 1:21-cv-00052-3JP Document 326               Filed 06/15/21     Page 3 of 6




UNITED STATES COURT OF INTERNATIONAL TRADE                                          FORM 11


                                                             :
IN RE SECTION 301 CASES                                      :       Court No. 21-00052-3JP
                                                             :



                                  NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that, pursuant to Rule 75(b) of the Rules of the United States

Court of International Trade, the undersigned appears as attorney for plaintiffs in court numbers

20-01022, 20-03327, and 20-03566, and hereby enters a Notice of Appearance in this action,

consistent with Standard Procedure Order No. 20-01 (ECF No. 1). The plaintiffs represented by

the undersigned in the three Section 301 cases listed above are identified in the schedule

accompanying this notice. The individual attorney in the undersigned firm who is responsible

for litigation is Jonathan M. Freed.



                                             Respectfully submitted,

                                             /s/ Robert G. Gosselink
                                             Robert G. Gosselink

                                             TRADE PACIFIC PLLC
                                             700 Pennsylvania Avenue, SE, Suite 500
                                             Washington, DC 20003
                                             Tel: (202) 223-3760
                                             Fax: (202) 223-3763
                                             Email: rgosselink@tradepacificlaw.com

Dated: June 15, 2021                         Counsel to Plaintiffs
        Case 1:21-cv-00052-3JP Document 326               Filed 06/15/21     Page 4 of 6




UNITED STATES COURT OF INTERNATIONAL TRADE                                          FORM 11


                                                             :
IN RE SECTION 301 CASES                                      :       Court No. 21-00052-3JP
                                                             :



                                  NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that, pursuant to Rule 75(b) of the Rules of the United States

Court of International Trade, the undersigned appears as attorney for plaintiffs in court numbers

20-01022, 20-03327, and 20-03566, and hereby enters a Notice of Appearance in this action,

consistent with Standard Procedure Order No. 20-01 (ECF No. 1). The plaintiffs represented by

the undersigned in the three Section 301 cases listed above are identified in the schedule

accompanying this notice. The individual attorney in the undersigned firm who is responsible

for litigation is Jonathan M. Freed.



                                             Respectfully submitted,

                                             /s/ Jarrod M. Goldfeder
                                             Jarrod M. Goldfeder

                                             TRADE PACIFIC PLLC
                                             700 Pennsylvania Avenue, SE, Suite 500
                                             Washington, DC 20003
                                             Tel: (202) 223-3760
                                             Fax: (202) 223-3763
                                             Email: jgoldfeder@tradepacificlaw.com

Dated: June 15, 2021                         Counsel to Plaintiffs
        Case 1:21-cv-00052-3JP Document 326               Filed 06/15/21     Page 5 of 6




UNITED STATES COURT OF INTERNATIONAL TRADE                                          FORM 11


                                                             :
IN RE SECTION 301 CASES                                      :       Court No. 21-00052-3JP
                                                             :



                                  NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that, pursuant to Rule 75(b) of the Rules of the United States

Court of International Trade, the undersigned appears as attorney for plaintiffs in court numbers

20-01022, 20-03327, and 20-03566, and hereby enters a Notice of Appearance in this action,

consistent with Standard Procedure Order No. 20-01 (ECF No. 1). The plaintiffs represented by

the undersigned in the three Section 301 cases listed above are identified in the schedule

accompanying this notice. The individual attorney in the undersigned firm who is responsible

for litigation is Jonathan M. Freed.



                                             Respectfully submitted,

                                             /s/ MacKensie R. Sugama
                                             MacKensie R. Sugama

                                             TRADE PACIFIC PLLC
                                             700 Pennsylvania Avenue, SE, Suite 500
                                             Washington, DC 20003
                                             Tel: (202) 223-3760
                                             Fax: (202) 223-3763
                                             Email: ksugama@tradepacificlaw.com

Dated: June 15, 2021                         Counsel to Plaintiffs
      Case 1:21-cv-00052-3JP Document 326           Filed 06/15/21    Page 6 of 6




                  SCHEDULE TO NOTICE OF APPEARANCE

Case Number   Case Name                   Party or Parties Represented
                                          National Refrigerants, Inc.; International
                                          Refrigeration Products Inc.; Bosda International
                                          Inc.; Bosda Inc.; Citrus Automotive Parts Inc.;
                                          Western Edge Inc.; Trina Solar U.S., Inc.; Meco
                                          Corp.; Polar Bay Foods, Inc.; Eastern Fish Co.;
              National Refrigerants, Inc. Seabreeze Seafoods International; Southwind
20-01022      et al. v. United States et  Foods LLC; Archer-Daniels-Midland Co.;
              al.                         Supreme Crab & Seafood, Inc.; Censea Inc.;
                                          Mazzetta Co.; MP Mfg. Inc.; Metrie Inc.; Metrie
                                          Industries Inc.; Metrie Canada Ltd.; Stephen
                                          Joseph, Inc.; Turtle Import LLC; Tri-Union
                                          Frozen Products, Inc.; Tri-Union Seafoods, LLC;
                                          Master Magnetics, Inc.; Cebu Pacific LLC
              NClave Renewable S.L. v.
20-03327                                  NClave Renewable S.L.
              United States et al.
              Sea Port Products Corp. v.
20-03566                                  Sea Port Products Corp.
              United States et al.
